472 F.2d 1223
UNITED STATES of America, Plaintiff-Appellee.v.Jack Henry CASANOVA, also known as Jack Casini, Defendant-Appellant.
No. 72-2626.
United States Court of Appeals,Ninth Circuit.
Jan. 2, 1973.

L. M. Giovanini (argued), Beaverton, Ore., for defendant-appellant.
Michael L. Morehouse, Asst. U. S. Atty.  (argued), Sidney I. Lezak, U. S. Atty., Portland, Ore., for plaintiff-appellee.
Before TRASK, GOODWIN, and WALLACE, Circuit Judges.
PER CURIAM:


1
A bonding company appeals a district court judgment of forfeiture after the person bonded failed to appear for trial.  Notice to the bonding company was adequate under Fed.R.Crim.P. 46(f)(3).  The judgment was valid.


2
After the forfeiture, the fugitive was recaptured in a distant state, and the bonding company sought to have the matter reopened.  The fugitive was not returned to the District of Oregon.  The government had been put to considerable expense and had been forced to drop a charge because of the failure to appear.  The district court declined to vacate the judgment.  Although the court could have granted partial remission of the forfeiture had it seen fit to do so, it was not bound to grant relief.  We find no abuse of discretion.


3
Affirmed.